Taylor, J.
In determining the sufficiency of the supplemental reply in this case, we must determine it upon the theory that the counterclaim in each of said actions was a valid counterclaim in said actions, and that the plaintiff cannot, and, as we understand it, does not, object that the alleged demand due from the plaintiff to the principal debtor, Ketchum, was not the subject of a counterclaim in the action against said Ketchum and the indorsers of his notes. "We shall not, therefore, discuss the question presented by the learned counsel for the appellants in his brief, whether, in an action under the statute against the maker and indorsers of a promissory note, the maker being the principal debtor, a counterclaim in favor of such'maker may *436not be pleaded in said action on behalf of all the defendants. Ño question as to the sufficiency of the counterclaim as a defense to the plaintiff’s action in favor of all the defendants is made by the learned counsel for the plaintiff. The only question is whether, admitting that the counterclaim set up in each case was a valid counterclaim in favor of all the defendants in such action, the verdict and judgment against the defendants Ketchum and Hoxie, in the action which has been tried upon the counterclaim set up in that action, is a defense to the counterclaim set up by the defendants in this action.
The counterclaim in both cases is set up in favor of the defendant Ketchum, and the case which was tried recognized the right of Ketchum to have his claim against the plaintiff adjudged in that action; and, had it been adjudged in his favor under the pleadings in that action, there can be no doubt that the court would have allowed his co-defendants the benefit of such adjudication as a defense to the plaintiff’s claim against him on the note. It seems to us very clear that an adjudication upon the merits in the former action against the claim of Ketchum must be a bar to his availing himself of such counterclaim in this action, and the fact that the two other defendants are united with him in this action, and were not defendants in the other action, can make no difference as to the estoppel created bv the verdict and judgment in the former action.
The defendants Logan and Spaulding make no pretense of having any personal claim'against the plaintiff. Their only claim is that, as Ketchum is the principal debtor on the note, they have the right to avail themselves of any payment made by their principal upon such note; and, if the counterclaim of Ketchum is established on the trial, then they would avail themselves of such established claim to satisfy the plaintiff’s demand against them. But, this claim of Ketchum having been tried and determined against him in *437the former action, they have no more right to have the question opened and tried again than the defendant Ketchum has. They claim their right through him; and, as the claim is barred as to him, it must be barred as to those who claim through and under him. If he has no longer any claim against the plaintiff, it would seem absurd to hold that his codefendants have any claim.
The defendants Logan and Spaulding are in no better condition to retry the issue upon the counterclaim than the}r would have been had Ketchum?s right to this counterclaim been determined against him in a direct action by Ketchum against the bank to recover the claimed indebtedness to him from the bank. In fact, the counterclaim in the former case was in substance an action by Ketchum against the bank,, in which he was defeated. "We are clearly of the opinion that, under the facts stated in the supplemental reply, the claim is res adjudicata against all the defendants. If the defendants Logan and Spaxdding have any right, either in law or equity, to set off a debt due from the plaintiff to their codefendant, Ketchum, against the claim of the plaintiff upon their indorsement, it is evident such right is derived from or through Ketchum; and consequently, if the validity of such claim has been adjudicated against Ketchum in the former action, it is also res adjudicata against Logan and Spaulding. Strong v. Hooe, 41 Wis. 659; McCalla's Adm'r v. Patterson, 18 B. Mon. 201; Hobbs v. Middleton, 1 J. J. Marsh. 179; 1 Herman on Res Adj. sec. 137, and cases cited in note. See, also, secs. 158, 159, 163.
That the claim of Ketchum in both cases may or may not be divisible can make no difference in determining the sufficiency of the supplemental reply. The reply alleges that' his whole claim was adjudicated in the former suit against him. If his claim was in fact divisible, and in the former action he only presented a part of his claim to the court for adjudication, that fact might avoid the effect of the supple*438mental reply, but cannot avail the defendants on the demurrer to the reply, which admits the truth of all the material allegations thereof.
It is said by the learned counsel for the appellant that, although the cause of action set up in the counterclaim is wholly a cause of action by Ketchum against the plaintiff, yet the sureties of Ketchum have the right, at least with the assent of Ketchum, to have such cause of action applied for their .protection to extinguish the plaintiff’s debt against them, who are mere sureties for Ketchum. This statement of the case is not controverted by the counsel for the respondent; but he meets this claim by a statement of facts which,'if true, show that the claim set out in the counterclaim has no existence in fact or in the law. Because the claim set up in the counterclaim is solely the claim of Ketclmm against the plaintiff, and because such claim has been litigated between Ketchxim and the plaintiff in the former action, and in that action it was found -that Ketchum had no such claim against the plaintiff, it would seem pretty clear that Ketchum cannot revive his claim in this action for the benefit of his codefendants. Those defendants have no more right to litigate this claim again in this action than they would have had had the claim been adjudicated in favor of Ketchum in the former action, and the amount recovered applied in the satisfaction of the plaintiff’s claim in such former action. The absurdity of a relitigation of the claim in such case would seem to be a sufficient reason for denying the right to relitigate again in this action, after it was determined against Ketchum in the former action.
By the Oourt.— The order of the circuit court overruling the demurrer is affirmed, and the cause is remanded for further proceedings according to law.